--------------------------------------------------------------------------------


Exhibit 10.90           SUBORDINATION AGREEMENT     between     THE PARTIES
LISTED IN ANNEXURE A     and     FIRSTRAND BANK LIMITED   (ACTING THROUGH ITS
RAND MERCHANT BANK DIVISION)   (as Lender and Agent)     and     K2018318388
(SOUTH AFRICA) (RF) PROPRIETARY LIMITED (as Debt Guarantor)    

[exhibit10-90x1x1.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1 PARTIES 1       2 INTERPRETATION 1       3 INTRODUCTION 5       4
SUBORDINATION 5       5 TURNOVER ON INSOLVENCY 8       6 SUBORDINATING PARTIES'
WARRANTIES 9       7 ADDITIONAL SUBORDINATING PARTIES 10       8 DURATION 11    
  9 CESSION 11       10 NOTICES AND DOMICILIA 12       11 SUPPORT 14       12
CALCULATION AND CERTIFICATES 14       13 PARTIAL INVALIDITY 15       14 REMEDIES
AND WAIVERS 15       15 AMENDMENTS, WAIVERS AND EXTENSIONS 15       16
RENUNCIATION OF BENEFITS 16       17 COUNTERPARTS 16       18 WAIVER OF IMMUNITY
16       19 SOLE AGREEMENT 16       20 NO IMPLIED TERMS 16       21 INDEPENDENT
ADVICE 16       22 GOVERNING LAW 17


--------------------------------------------------------------------------------

3

23 JURISDICTION 17

ANNEXURES

Annexure A Original Subordinating Parties     Annexure B Form Of Accession
Undertaking


--------------------------------------------------------------------------------

1

1

PARTIES


1.1

The Parties to this Agreement are –


1.1.1

the Parties listed in Annexure A (the "Original Subordinating Parties" and each
an "Original Subordinating Party");

    1.1.2

K2018318388 (South Africa) (RF) Proprietary Limited, registration number
2018/318388/07 (as "Debt Guarantor"); and

    1.1.3

FirstRand Bank Limited (acting through its Rand Merchant Bank Division),
registration number 1929/001225/06 ("Agent") as Lender and Agent on behalf of
the Finance Parties.


1.2

The Parties agree as set out below.


2

INTERPRETATION


2.1

Definitions

   

In this Agreement, including the recitals, capitalised terms used but not
defined below shall have the meanings ascribed thereto in the Facility Agreement
(as defined below) and the following expressions shall, except where the context
otherwise requires, have the meanings assigned to them hereunder –


2.1.1

"Accession Undertaking" means an Accession Undertaking substantially in the form
of Annexure B (Form of Accession Undertaking) hereto;

    2.1.2

"Additional Subordinating Parties" means any party who accedes to this Agreement
as a Subordinating Parties by, inter alia, completion of an Accession
Undertaking, on such terms and conditions as the Debt Guarantor may prescribe
from time to time;

    2.1.3

"Agreement" means the subordination agreement as set out in this document
including all annexures hereto;

    2.1.4

"Borrower" means DNI-4PL Contracts Proprietary Limited, registration number
2005/040937/07, a private company duly incorporated in accordance with the laws
of South Africa;


--------------------------------------------------------------------------------

2

2.1.5

"Encumbrance" means –


2.1.5.1

any mortgage, charge, pledge, lien, assignment or cession conferring security,
hypothecation, security interest, preferential right or trust arrangement or
other encumbrance securing any obligation of any person;

    2.1.5.2

any arrangement under which money or claims to, or for the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person
other than a cash management system operated, for any Subordinating Party, by
any registered bank; and

    2.1.5.3

any other type of preferential agreement or arrangement (including any type of
transfer and retention arrangement), the effect of which is the creation of
security,

   

and "Encumber" shall be construed accordingly;


2.1.6

"Enforcement Action" means –


2.1.6.1

the acceleration of any Subordinated Claim or any declaration that any
Subordinated Claim is due and payable or payable on demand;

    2.1.6.2

the making of any claim on any Obligor or other Subordinating Party in respect
of or arising from any Subordinated Claim (including, without limitation, any
claim in relation to the payment (whether directly or indirectly) of any amount
payable (whether it be in whole or in part) by any Obligor or other
Subordinating Party to any Subordinating Party in respect of or arising from any
Subordinated Claim) including the giving of instructions to any Obligor or other
Subordinating Party in relation to the taking of any steps to enforce or require
the enforcement of any Subordinated Claim (including the taking of any steps
which are required to convert security interests into real security);

    2.1.6.3

the making of any demand against any Obligor or other Subordinating Party in
relation to any guarantee, indemnity or other assurance against loss in respect
of any Subordinated Claim or exercising any right to require any Obligor or
other Subordinating Party to acquire any Subordinated Claim;

    2.1.6.4

the exercise of any right of set-off against any Obligor or other Subordinating
Party in respect of any Subordinated Claim;

    2.1.6.5

the suing for, commencing or joining of any legal or arbitration proceedings
against any Obligor or other Subordinating Party to recover any Subordinated
Claim or the obtaining or enforcing of any judgment against such Obligor or
other Subordinating Party arising from or in connection with any Subordinated
Claim;


--------------------------------------------------------------------------------

3

2.1.6.6

the entering into of any composition, assignment or arrangement (for the
deferral or reduction of any indebtedness) with any Obligor or other
Subordinating Party;

    2.1.6.7

the calling of any default or event of default or any redemption event (or any
analogous step or analogous event howsoever described) in relation to any
Subordinated Claim; or

    2.1.6.8

the petitioning, applying or voting for, or the taking of any steps (including
the appointment of any liquidator, receiver, business rescue practitioner,
administrator or similar officer) in relation, to the winding up, dissolution,
bankruptcy, administration, placement under supervision for business rescue
proceedings or reorganisation of any Obligor or other Subordinating Party or any
suspension of payments or moratorium of any indebtedness of any Obligor or other
Subordinating Party, or any analogous procedure or step in any jurisdiction;


2.1.7

"Facility Agreement" means the agreement concluded on or about the Signature
Date between, amongst others, the Agent (as lender and agent) and the Borrower
pursuant to which the Lender makes a revolving credit facility available to the
Borrower, all on the terms and conditions contained therein;

    2.1.8

"Parties" means the parties to this Agreement from time to time, and "Party"
means any or each of them, as the context may require;

    2.1.9

"Permitted Payment" means a payment or other Distribution (including a fee or
commission) by a Subordinating Party to the order, or otherwise for the benefit
of, another Subordinating Party or an Obligor which is expressly permitted under
the Facility Agreement, provided no Default or Event of Default has occurred and
is continuing;

    2.1.10

"Related Creditor" means in respect of any Subordinating Party, each of its
Affiliates or any of its Affiliate’s shareholders;

    2.1.11

"Related Debtor" means in respect of any Subordinating Party, each of its
Affiliates or any of its Affiliate’s shareholders;

    2.1.12

"Signature Date" means the date of signature of this Agreement by the Party last
signing;

    2.1.13

"South Africa" means the Republic of South Africa;


--------------------------------------------------------------------------------

4

2.1.14

"Subordinated Claims" means, in respect of the Subordinating Parties, all and
any claims of whatsoever nature (whether in respect of principal, interest or
otherwise and whether actual or contingent and whether owed jointly and
severally or in any other capacity whatsoever) which that Subordinating Parties
may now, or in the future, have or acquire against the Borrower or any other
Obligor, and "Subordinated Claim" means each or any one of them, as the context
requires;

    2.1.15

"Subordinating Parties" means –


2.1.15.1

the Original Subordinating Parties; and

    2.1.15.2

the Additional Subordinating Parties,

   

and "Subordinating Party" means each or any one of them, as the context may
require; and


2.1.16

"ZAR" means South African Rand, the lawful currency of South Africa.


2.2

Construction


2.2.1

The provisions of clauses 2.2 (Construction) and 2.3 (Third Party Rights) of the
Facility Agreement are hereby incorporated by reference into and apply to this
Agreement as though they were set out in full in this Agreement, except that any
reference in those clauses to the Facility Agreement is to be construed as a
reference to this Agreement.

    2.2.2

This Agreement and the rights and obligations of the Parties under this
Agreement shall in all respects be subject to the terms and conditions of the
Facility Agreement and in the event of any conflict between the provisions of
this Agreement and the Facility Agreement, the provisions of this Agreement
shall prevail.

    2.2.3

If any amount paid to the Debt Guarantor under a Finance Documents is capable of
being avoided or otherwise set aside on the liquidation, business rescue or
administration of the payer or otherwise, then that amount will not be
considered to have been irrevocably discharged for the purposes of this
Agreement.


2.3

Finance Parties' Rights and Obligations


2.3.1

The obligations of the Finance Parties under this Agreement are separate and
independent. Failure by a Finance Party to perform its obligations under this
Agreement does not affect the obligations of any other Finance Party under this
Agreement. No Finance Party is responsible for the obligations of any other
Finance Party under this Agreement.


--------------------------------------------------------------------------------

5

2.3.2

The rights of the Finance Parties under or in connection with this Agreement are
separate and independent rights and any debt arising under this Agreement to a
Finance Party from the Borrower shall be a separate and independent debt.


3

INTRODUCTION


3.1

The Borrower, the Lender and the Debt Guarantor have entered into or will enter
into the Facility Agreement.

    3.2

The Subordinating Parties have agreed to subordinate the Subordinated Claims in
favour of the claims of the Finance Parties under the Finance Documents, all on
the terms and conditions contained herein.

    3.3

The Parties wish to record in writing their agreement in respect of the above
and matters ancillary thereto.


4

SUBORDINATION


4.1

Each Subordinating Party hereby, with effect from –


4.1.1

in respect of the Original Subordinating Parties, the Signature Date; and

    4.1.2

in respect of each Additional Subordinating Party, the date of the relevant
Accession Undertaking,

   

irrevocably and unconditionally subordinates its Subordinated Claims in favour
of any claim of the Finance Parties against the Obligors or other Subordinating
Parties under the Finance Documents, which subordination the Finance Parties
hereby accept.


4.2

Subordinating Parties as creditors


4.2.1

For so long as this Agreement is in effect no Subordinating Party shall –


4.2.1.1

demand or receive payment of, or any Distribution in respect or on account of,
any Subordinated Claim, whether in cash or in kind from any source;

    4.2.1.2

allow any Subordinated Claim to be discharged;

    4.2.1.3

take any Enforcement Action;

    4.2.1.4

allow to exist or receive the benefit of any Security, guarantee, indemnity or
other assurance against loss in respect of the Subordinated Claims;


--------------------------------------------------------------------------------

6

4.2.1.5

allow any Subordinated Claim to be evidenced by a negotiable instrument;

    4.2.1.6

allow any Subordinated Claim to be subordinated to any person otherwise than in
accordance with this Agreement;

    4.2.1.7

subject to clause 4.2.3, initiate or support or take any steps with a view to
applying for the appointment of a liquidator, trustee, curator, business rescue
practitioner or similar officer;

    4.2.1.8

pledge, assign, cede or otherwise encumber or transfer the Subordinated Claims
to any person;

    4.2.1.9

take or omit to take any action which might impair the priority or subordination
achieved or intended to be achieved by this Agreement;

    4.2.1.10

if any Obligor or other Subordinating Party is placed in liquidation (whether
provisional or final), is sequestrated or is placed into business rescue
proceedings (whether provisional or final), or effects a composition,
compromise, or rescheduling with any of their creditors or if a proposal and
sanction of a scheme of arrangement in respect of any Obligor or other
Subordinating Party occurs, then in respect of any claim they may have in
respect of a Subordinated Claim, prove that claim without the prior written
consent of the Agent; or

    4.2.1.11

allow any Related Creditor (who is not a party to this Agreement), to become the
holder of any Subordinated Claim or provide any form of indebtedness until that
person has become bound by the provisions of this Agreement, as an Additional
Subordinating Party, by executing an Accession Undertaking and delivering it to
the Agent.


4.2.2

Clauses 4.2.1.1 to 4.2.1.11 above shall not apply in respect of –


4.2.2.1

a Permitted Payment; and

    4.2.2.2

any action taken with the prior written consent of the Agent.


4.2.3

Each Subordinating Party agrees and undertakes that, in the event that business
rescue proceedings have commenced in relation to any other Subordinating Party
or Obligor, in accordance with the provisions of Chapter 6 of the Companies Act,
it shall exercise any voting rights it may have in respect of such other
Subordinating Party or Obligor strictly in accordance with the instructions of
the Agent and that it shall not (unless instructed to do so by the Agent), to
the extent permissible under applicable law -


--------------------------------------------------------------------------------

7

4.2.3.1

vote to approve or oppose a proposed business rescue plan in relation to such
business rescue proceedings in the manner contemplated in section 152(3)(c) of
the Companies Act;

    4.2.3.2

provide, or call for, a vote of approval for the preparation and publication of
a revised business rescue plan as contemplated in section 153(1) of the
Companies Act; or

    4.2.3.3

make a binding offer to purchase the voting interests of one or more persons who
opposed adoption of the business rescue plan in the manner contemplated in
section 153(1)(b)(ii) of the Companies Act.


4.3

Subordinated Parties as debtors


4.3.1

For so long as this Agreement is in effect no Subordinating Party shall –


4.3.1.1

ensure that the Subordinated Claims of the Borrower rank in priority to all the
claims of its other creditors;

    4.3.1.2

pay or repay or make any Distribution in respect of, any Subordinated Claim
whether in cash or kind from any source;

    4.3.1.3

allow any Subordinated Claim to be discharged;

    4.3.1.4

take any Enforcement Action;

    4.3.1.5

allow to exist the benefit of any Security, guarantee, indemnity or other
assurance against loss in respect of any Subordinated Claim;

    4.3.1.6

allow any Subordinated Claim to be evidenced by a negotiable instrument;

    4.3.1.7

allow any Subordinated Claim to be subordinated to any person other than in
accordance with this Agreement;

    4.3.1.8

initiate or support or take any steps with a view to applying for the
appointment of a liquidator, trustee, curator, business rescue practitioner or
similar officer;

    4.3.1.9

take or omit to take any action which might impair the priority or subordination
achieved or intended to be achieved by this Agreement; or

    4.3.1.10

allow any Related Debtor (who is not a party to this Agreement), to become the
holder of any Subordinated Claim or receive any form of indebtedness until that
person has become bound by the provisions of this Agreement, as an Additional
Subordinating Party, by executing an Accession Undertaking and delivering it to
the Agent.


--------------------------------------------------------------------------------

8

4.3.2

Clauses 4.3.1.1 to 4.3.1.10 above shall not apply in respect of –


4.3.2.1

a Permitted Payment; and

    4.3.2.2

any action taken with the prior written consent of the Agent.


4.4

Non-competition

   

Except as permitted under clause 5 (Turnover on Insolvency), until the Discharge
Date or until the Agent otherwise directs, a Subordinating Party will not under
any circumstance –


4.4.1

be entitled to any cession of action or otherwise be subrogated to any rights,
security or moneys held, received or receivable by the Agent (or any trustee or
agent on its behalf) or be entitled to any right of contribution or indemnity in
respect of any payment made or moneys received on account of a Subordinating
Party’s liability under this Agreement;

    4.4.2

claim, rank, prove or vote as a creditor of any person or estate in competition
with the Agent (or any trustee or other agent on its behalf); or

    4.4.3

receive, claim or have the benefit of any payment, distribution or security from
or on account of any person in respect of a Subordinated Claim other than a
Permitted Payment.


5

TURNOVER ON INSOLVENCY


5.1

If the Agent consents to a Subordinating Party taking any of the actions
detailed in clause 4.2.1.10 (Subordinated Parties as Creditors) or if the
Subordinating Party would otherwise lose their claim permanently (provided that
they have given the Agent not less than five Business Days express prior written
notice), that Subordinating Party shall be entitled to prove their claim and
must –


5.1.1

direct the trustee in bankruptcy, liquidator or other person distributing the
assets of an Obligor or other Subordinating Party or their proceeds, to pay all
payments and distributions on the Subordinated Claim directly to the Agent until
the Facility Outstandings have been paid in full;

    5.1.2

upon demand by the Agent, immediately pay and transfer to the Agent all payments
and distributions received for application against the Facility Outstandings;
and


--------------------------------------------------------------------------------

9

5.1.3

give any notice and do anything which the Agent may direct to give effect to
this clause 5.


5.2

Each Subordinating Party undertakes that if the Agent consents to a
Subordinating Party taking any of the actions detailed in clause 4.2.1.10
(Subordinated Parties as Creditors) or if the Subordinating Party would
otherwise lose their claim permanently, they shall, subject to any Applicable
Law, receive and hold all payments and Distributions in cash or in kind received
or receivable by them or on their behalf in respect of the Subordinated Claim
for the benefit of the Agent, and deposit all such amounts received in cash into
such bank account as the Agent may direct in writing.

    5.3

Non-permitted payment


5.3.1

If a Subordinating Party –


5.3.1.1

receives a payment or Distribution in respect of any of the Subordinated Claim
from an Obligor or another Subordinating Party or any other source, other than
as expressly allowed under this Agreement; or

    5.3.1.2

receives the proceeds of any enforcement of Security or any guarantee or other
assurance against financial loss for any Subordinated Claim,


that Subordinating Party must receive and hold the amount received by them for
the benefit of the Agent and, within two Business Days, deposit such amount into
such bank account as the Agent may direct in writing.

    5.3.2

Following the Discharge Date, the Agent shall pay to the relevant Obligor any
amount in excess of the Facility Outstandings held in terms of clause 5.3.1


6

SUBORDINATING PARTIES' WARRANTIES


6.1

In addition to any warranties given elsewhere in this Agreement and/or any other
Finance Document, each Subordinating Party gives the warranties contained in
this clause 6 to the Finance Parties. Each such warranty –


6.1.1

is a separate and distinct warranty;

    6.1.2

is material;

    6.1.3

has induced the Finance Parties to enter into this Agreement and the other
Finance Documents; and

    6.1.4

is given, save where otherwise indicated, as at the Signature Date, and shall be
deemed to have been repeated on each day between the Signature Date and the
Discharge Date.


--------------------------------------------------------------------------------

10

6.2

Each Subordinating Party undertakes and makes the representations and warranties
set out in this clause 6.2 to the Finance Parties, to the extent that such
representations and warranties are applicable to it –


6.2.1

it is a limited liability company, validly incorporated in accordance with the
laws of South Africa and will maintain its corporate existence;

    6.2.2

it has the power to enter into and perform its obligations under this Agreement
and the transactions contemplated hereby and has taken all necessary corporate
and other action to authorise the entry into and performance of this Agreement
and the transactions contemplated hereby in accordance with its terms;

    6.2.3

it is not prohibited in terms of its statutory documentation or otherwise from
entering into this Agreement;

    6.2.4

the entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with –


6.2.4.1

any law or regulation or any official or judicial order applicable to it, as
they exist as at the Signature Date;

    6.2.4.2

its constitutional documents; or

    6.2.4.3

any agreement or instrument binding upon it or any of its assets; and


6.2.5

all authorisations required –


6.2.5.1

to enable it lawfully to enter into, exercise its rights and comply with its
obligations under this Agreement and to ensure that the obligations expressed to
be assumed by it under this Agreement are legal, valid, binding and enforceable;
and

    6.2.5.2

to make this Agreement admissible in evidence in its jurisdiction of
incorporation,

have been obtained or effected and are in full force and effect.

7

ADDITIONAL SUBORDINATING PARTIES


7.1

In the event that any Subordinating Party Disposes of any Subordinated Claims
held by it, that Subordinating Party shall procure that the acquirer of such
Subordinated Claims shall, within three Business Days of such Disposal becoming
unconditional, deliver an Accession Undertaking to the Agent in terms of which
the acquirer accedes to and agrees to be bound by the terms and conditions of
this Agreement as a Subordinating Party with effect from on the date on which
the Disposal becomes unconditional and that Subordinating Party shall, if it
sells all (and not only part) of its Subordinated Claims, accordingly be
released from its obligations under this Agreement.


--------------------------------------------------------------------------------

11

7.2

The Original Subordinating Parties shall procure that a person who acquires a
Material Investment after the CP Fulfilment Date shall accede and become bound
as an Additional Subordinating Party under this Agreement on the date of the
Accession Undertaking executed by it.


8

DURATION

   

This Agreement and the subordination created pursuant to this Agreement shall –


8.1

come into full force and effect on the on the Signature Date without any further
action, consent or authority required from any person;

    8.2

unless expressly otherwise agreed by the Agent in writing, not terminate before
the Discharge Date; and

    8.3

remain of full force and effect, notwithstanding any intermediate discharge or
settlement of, or temporary fluctuation in, the Facility Outstandings.


9

CESSION


9.1

Each Finance Party shall be entitled to cede and/or delegate all or any portion
of its rights and/or obligations pursuant to this Agreement to any person to
which it cedes and/or delegates its rights and obligations under the other
Finance Documents. To the extent that such cession amounts to or results in a
splitting of claims against the Subordinating Parties (or any one of them) each
Subordinating Party hereby consents thereto.

    9.2

Each of the Parties agree to promptly execute and do all such acts as may be
reasonably required of them to perfect any cession and/or delegation effected or
intended to be effected in terms of clause 9.1 above, and shall in particular
(without prejudice to the generality of the aforegoing) execute all transfers,
cessions and/or delegations of the ceded and delegated rights and obligations
and give all notices which may be expedient or necessary for the purpose of
perfecting a cession and/or delegation in terms of clause 9.1 above.

    9.3

No Subordinating Party shall in any manner whatsoever Dispose or pass Security
over all or any of its rights, benefits, interests and/or obligations under this
Agreement to any person without the prior written consent of the Agent.


--------------------------------------------------------------------------------

12

9.4

Neither this Agreement nor any part, share or interest herein nor any rights or
obligations hereunder may be ceded, delegated or assigned by any Subordinating
Party without the prior written consent of the Agent.


10

NOTICES AND DOMICILIA


10.1

Communications in writing

   

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by email or letter.

    10.2

Addresses

   

The address and email address (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is –


10.2.1

in the case of the Debt Guarantor –


  Physical address: 3rd Floor, 200 on Main           Corner of Main and Bowwood
Roads           Claremont           7708         Fax number: xxx         Email
Address: xxx         Attention: Managing Director;


10.2.2

in the case of the Agent –


  Physical address: 14th Floor, 1 Merchant Place           1 Fredman Drive      
    Sandton             2196         Fax number: xxx         Email address: xxx
        Attention: Theresa Rheeder; and


10.2.3

in the case of each Original Subordinating Party, that set out opposite its name
in Annexure A (The Original Subordinating Parties), or any substitute address or
fax number or department or officer as the Party may notify to the Agent (or the
Agent may notify to the other Parties, if a change is made by the Agent) by not
less than five Business Days' notice.


--------------------------------------------------------------------------------

13

10.3

Domicilia


10.3.1

Each of the Parties chooses its physical address provided under or in connection
with clause 10.2 as its domicilium citandi et executandi at which documents in
legal proceedings in connection with this Agreement may be served.

    10.3.2

Any Party may by written notice to the other Parties change its domicilium from
time to time to another address, not being a post office box or a poste
restante, in South Africa, provided that any such change shall only be effective
on the fourteenth day after deemed receipt of the notice by the other Parties
pursuant to clause 10.4.


10.4

Delivery


10.4.1

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will –


10.4.1.1

if by way of email, be deemed to have been received on the date of transmission;

    10.4.1.2

if by way of fax, be deemed to have been received on the first Business Day
following the date of transmission provided that the fax is received in legible
form;

    10.4.1.3

if delivered by hand, be deemed to have been received at the time of delivery;
and

   

if by way of courier service, be deemed to have been received on the seventh
Business Day following the date of such sending


and, if a particular department or officer is specified as part of its address
details provided under clause 10.2 (Addresses) above, if addressed to that
department or officer.

    10.4.2

Any communication or document to be made or delivered to a Finance Party will be
effective only when actually received by that Finance Party and then only if it
is expressly marked for the attention of the department or officer identified
under clause 10.2 (Addresses) above (or any substitute department or officer as
that Finance Party shall specify for this purpose).

    10.4.3

Any communication or document which becomes effective, in accordance with
clauses 10.4.1.1 to 10.4.1.3 above, after 17h00 in the place of receipt shall be
deemed only to become effective on the following day.


--------------------------------------------------------------------------------

14

10.5

Electronic Communication


10.5.1

The Parties confirm that any communication to be made under or in connection
with this Agreement may be made by electronic mail or other electronic means
(including without limitation, by way of posting to a secure website).

    10.5.2

The Parties agree that –


10.5.2.1

they will notify the other Parties in writing of any information required to
enable the transmission of information by electronic means; and

    10.5.2.2

they will notify the other Parties in writing of any change to their address or
any other such information supplied by them by not less than five Business Days'
notice.


10.5.3

Any electronic communication as specified in clause 10.5.1 above made between
any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

    10.5.4

Any reference in this Agreement to a communication being sent or received shall
be construed to include that communication being made available in accordance
with this clause 10.5.


10.6

English Language

   

Any notice or other document given under or in connection with any Finance
Document must be in English.


11

SUPPORT

   

Each Subordinating Party undertakes to the Finance Parties that it shall
forthwith on receipt of written request by the Agent do all such things, perform
all such actions and take all such steps and procure the doing of all such
things, the performance of all such actions and the taking of all such steps as
may be open to it and necessary for or incidental to the putting into effect or
maintenance of the terms, conditions and/or import of this Agreement as the
Agent may reasonably request.


12

CALCULATION AND CERTIFICATES


12.1

Accounts

     

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Finance Parties are prima facie evidence of the matters to which they relate.


--------------------------------------------------------------------------------

15

12.2

Certificates and Determinations

   

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, prima facie evidence
of the matters to which it relates.

    12.3

Day Count Convention

   

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days (irrespective of whether the year in question is
a leap year).


13

PARTIAL INVALIDITY

   

If, at any time, any provision of this Agreement is or becomes illegal, invalid,
unenforceable or inoperable in any respect under any law of any jurisdiction,
neither the legality, validity, enforceability or operation of the remaining
provisions nor the legality, validity, enforceability or operation of such
provision under the law of any other jurisdiction will in any way be affected or
impaired. The term "inoperable" in this clause 12 shall include, without
limitation, inoperable by way of suspension or cancellation.

    14

REMEDIES AND WAIVERS

   

No failure to exercise, nor any delay in exercising, on the part of the Debt
Guarantor, any right or remedy under this Agreement shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

    15

AMENDMENTS, WAIVERS AND EXTENSIONS


15.1

Any term of this Agreement may be amended or waived only with the consent of the
Agent and the Cedent and any such amendment or waiver will be binding on all
Parties.

    15.2

No amendment or waiver contemplated by this clause 15 shall be of any force or
effect unless in writing and signed by or on behalf of the relevant Parties.

    15.3

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to any other Party in respect of the performance of any obligation
hereunder or enforcement of any right arising from this Agreement and no single
or partial exercise of any right by any Party shall under any circumstances be
construed to be an implied consent by such Party or operate as a waiver or a
novation of, or otherwise affect any of that Party's rights in terms of or
arising from this Agreement or estop such Party from enforcing, at any time and
without notice, strict and punctual compliance with each and every provision or
term of this Agreement.


--------------------------------------------------------------------------------

16

16

RENUNCIATION OF BENEFITS

   

Each Subordinating Party renounces, to the extent permitted under applicable
law, the benefits of each of the legal exceptions of excussion, division,
revision of accounts, no value received, errore calculi, non causa debiti, non
numeratae pecuniae and cession of actions, and declares that it understands the
meaning of each such legal exception and the effect of such renunciation.

    17

COUNTERPARTS

   

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

    18

WAIVER OF IMMUNITY

   

Each Subordinating Party irrevocably and unconditionally waives any right it may
have to claim for itself or any of its assets immunity from suit, execution,
attachment or other legal process.

    19

SOLE AGREEMENT

   

This Agreement constitutes the sole record of the agreement between the Parties
regarding the subject matter thereof.

    20

NO IMPLIED TERMS

   

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in any Finance Document in regard to
the subject matter thereof.

    21

INDEPENDENT ADVICE

   

Each Subordinating Party acknowledges that it has been free to secure
independent legal and other advice as to the nature and effect of all the
provisions of the Finance Documents and that it has either taken such
independent legal and other advice or dispensed with the necessity of doing so.
Further, each Subordinating Party acknowledges that all the provisions of each
Finance Document to which it is a party and the restrictions therein contained
are part of the overall intention of the Parties in connection with the Finance
Documents.


--------------------------------------------------------------------------------

17

22

GOVERNING LAW

   

This Agreement is governed by South African law.

    23

JURISDICTION


23.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Division, (Johannesburg)
(or any successor to that division) in regard to all matters arising from this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement).

    23.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle disputes in relation to this Agreement and
accordingly no Party will argue to the contrary.


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   DNI-4PL CONTRACTS PROPRIETARY LIMITED       /s/ A. J.
Dunn   Signature   A. J. Dunn   Name of Signatory   CEO   Designation of
Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   K2018318388 (SOUTH AFRICA) (RF) PROPRIETARY LIMITED      
/s/ Rozanne Kamalie   Signature   Rozanne Kamalie   Name of Signatory   Director
  Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   RICHMARK HOLDINGS PROPRIETARY LIMITED       /s/ A. J.
Dunn   Signature   A. J. Dunn   Name of Signatory   CEO   Designation of
Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   M4JAM PROPRIETARY LIMITED       /s/ D. A. Smaldon  
Signature   D. A. Smaldon   Name of Signatory   Director   Designation of
Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   DNI RETAIL PROPRIETARY LIMITED       /s/ D. A. Smaldon  
Signature   D. A. Smaldon   Name of Signatory   Director   Designation of
Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   INTERNATIONAL TOWER CORPORATION PROPRIETARY LIMITED      
/s/ D. A. Smaldon   Signature   D. A. Smaldon   Name of Signatory   Director  
Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   THE STARTERPACK COMPANY PROPRIETARY LIMITED       /s/ D.
A. Smaldon   Signature   D. A. Smaldon   Name of Signatory   Director  
Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   AJD HOLDINGS PROPRIETARY LIMITED       /s/ A. J. Dunn  
Signature   A. J. Dunn   Name of Signatory   Director   Designation of Signatory


--------------------------------------------------------------------------------

SIGNED at Sandton on 28 June 2018

For and on behalf of   FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT
BANK DIVISION) (as Agent)       /s/ Robert Leon   Signature   Robert Leon   Name
of Signatory   Authorised   Designation of Signatory       /s/ Jon Chowthee  
Signature   Jon Chowthee   Name of Signatory   Authorised   Designation of
Signatory


--------------------------------------------------------------------------------

SIGNED at SANDTON on 28 June 2018

For and on behalf of   FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT
BANK DIVISION) (as Lender)       /s/ Robert Leon   Signature   Robert Leon  
Name of Signatory   Authorised   Designation of Signatory       /s/ Jon Chowthee
  Signature   Jon Chowthee   Name of Signatory   Authorised   Designation of
Signatory


--------------------------------------------------------------------------------

Annexure A

ORIGINAL SUBORDINATING PARTIES

  NAME REGISTRATION ADDRESSES     NUMBER           1 DNI 4PL Contracts
Proprietary Limited 2005/040937/07 Physical address: 23/25 Commerce Crescent,
Kramerville, 2031               Fax number: xxx               Email address: xxx
              Attention: Dave Smaldon         2 DNI Retail Proprietary Limited
2002/014708/07 Physical address: 25 Commerce Crescent, Kramerville, Sandton,
2090               Email address: xxx / xxx               Attention: The
Directors         3 International Tower Corporation Proprietary Limited
2015/421641/07 Physical address: 25 Commerce Crescent, Kramerville, Sandton,
2090               Fax number: xxx               Email address: xxx            
  Attention: The Directors         4 The Starterpack Company Proprietary Limited
2007/010809/07 Physical address: No. 4 Monza Close, Kyalami Business Park      
        Email address: xxx / xxx               Attention: The Directors


--------------------------------------------------------------------------------


5 M4Jam Proprietary Limited 2003/011766/07 Physical address: 25 Commerce
Crescent, Kramerville, Sandton, 2090               Email address: xxx          
    Attention: The Directors         6 AJD Holdings Proprietary Limited
1975/004328/07 Physical address: 5th Floor, 6 Benmore Road, Sandton, 2196      
        Email address: xxx               Attention: Andrew Dunn         7
Richmark Holdings Proprietary Limited 2000/013818/07 Physical address: 5th
Floor, 6 Benmore Road, Sandton, 2196               Email address: xxx          
    Attention: Andrew Dunn


--------------------------------------------------------------------------------

Annexure B

FORM OF ACCESSION UNDERTAKING

To:

FirstRand Bank Limited (acting through its Rand Merchant Bank division) as Agent
on behalf of the Finance Parties

      14th Floor, 1 Merchant Place       1 Fredman Drive       Sandton      
2196     Email: [•]     From: [•] Proprietary Limited ("Company")       [•]    
Email: [•]     And: DNI-4PL Contracts Proprietary Limited       [•]     Email:
[•]     Date: [•]

SUBORDINATION AGREEMENT DATED [•] 2018 (the "AGREEMENT")

1

We refer to the Agreement. This is an Accession Undertaking.

    2

Terms defined in the Agreement have the same meaning in this Accession
Undertaking unless given a different meaning herein.

    3

The Company agrees, with effect from the date of this Accession Undertaking, to
become an Additional Subordinating Party and to be bound by the terms of the
Agreement as an Additional Subordinating Party.

    4

With effect from the date of this Accession Undertaking the Agreement will be
read and construed for all purposes as if the Additional Subordinating Party has
been an original party in the capacity as Original Subordinating Party.

    5

The Company is a private company duly incorporated under the laws of [•].

    6

The Company's administrative details are as follows –


  Address: [•]         Fax No: [•]


--------------------------------------------------------------------------------


  Email Address: [•]


  Attention: [•]


7

This Accession Undertaking is a Finance Document.

    8

This Accession Undertaking may be executed in any number of counterparts. This
has the same effect as if the signatures on the counterparts were on a single
copy of this Accession Undertaking.

    9

This Accession Undertaking and any non-contractual obligations arising out of or
in connection with it are governed by South African law.


                  For and on behalf of   For and on behalf of       DNI-4PL
CONTRACTS PROPRIETARY   [INSERT ACCEDING PARTY] LIMITED         who warrants
that he/she is duly authorised hereto who warrants that he/she is duly
authorised hereto    


--------------------------------------------------------------------------------